Exhibit 10.23

AMENDMENT NO. 1

TO

SAR AGREEMENT FOR EMPLOYEE DIRECTORS

UNDER

TEXAS INDUSTRIES, INC. 2003 SHARE APPRECIATION RIGHTS AGREEMENT

This Amendment dated April 24, 2006 amends the SAR Agreement For Employee
Directors Under Texas Industries, Inc. 2003 Share Appreciation Rights Plan to
which the Grantee set forth below is a party. Such SAR Agreement is referred to
as the “SAR Agreement”.

ARTICLE I

Definitions

Each capitalized term that is used but not defined in this Amendment shall have
the meaning prescribed in the Plan or the SAR Agreement.

ARTICLE II

Amendment

A new Article VII is added to the SAR Agreement as follows:

 

(a) If a Change of Control (as defined below) occurs, this SAR shall become
immediately fully exercisable, notwithstanding the specific terms of this
Agreement.

 

(b) “Change of Control” shall mean the occurrence of any of the following after
the Effective Date:

 

  (i) Any person becomes the beneficial owner of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities that have the right to vote for the election of directors
generally. “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended, and used in
Sections 13(d)(3) and 14(d)(2) thereof, including a “group” as defined in
Section 13(d) thereof, other than (1) any employee plan established by the
Company, (2) the Company or any of its subsidiaries, (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) an entity owned, directly or indirectly, by security holders (including,
without limitation, warrant or option holders) of the Company in substantially
the same proportions as their ownership of the Company. “Beneficial owner” shall
have the meaning ascribed to such term in Rule 13d-3 under such act.



--------------------------------------------------------------------------------

  (ii) Continuing Directors cease for any reason to constitute a majority of the
directors of the Company then serving. “Continuing Directors” means directors of
the Company who were:

 

  (x) directors on the Effective Date of this Option, or

 

  (y) elected or nominated for election with the approval of a majority of the
directors who, at the time of such election or nomination, were Continuing
Directors.

 

  (iii) A merger, consolidation or other business combination (including an
exchange of securities with the security holders of an entity that is a
constituent in such transaction) of the Company with any other entity, unless
the voting securities of the Company outstanding immediately prior to such
merger, consolidation or business combination continue to represent at least a
majority of the combined voting power of the securities having the right to vote
for the election of directors generally of the Company or the surviving entity
or any parent thereof outstanding immediately after such merger, consolidation
or business combination (either by remaining outstanding or by being converted
into or exchanged for voting securities of the surviving entity or parent
thereof).

 

  (iv) The Company (taken as a whole with its subsidiaries) sells, leases or
otherwise disposes of all or substantially all of its assets (in one transaction
or a series of related transactions, including by means of a sale, lease or
disposition of the assets or equity interests in one or more of its direct or
indirect subsidiaries), other than such a sale, lease or other disposition to an
entity of which at least a majority of the combined voting power of the
outstanding securities are owned directly or indirectly by stockholders of the
Company.

 

  (v) The occurrence of any other event or circumstance that results in the
Company filing or being required to file a report or proxy statement with the
Securities and Exchange Commission disclosing that a change of control of the
Company has occurred.

ARTICLE III

Other Terms

All of the terms of the SAR Agreement, as expressly amended by this Amendment,
remain in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TEXAS INDUSTRIES, INC. has caused this Amendment to be
executed as of the date set forth above, and Grantee has accepted the terms and
provisions thereof.

 

TEXAS INDUSTRIES, INC. By:  

/s/ Gordon E. Forward

  Gordon E. Forward   Chairman, Compensation   Committee of the Board of
Directors

 

ACCEPTED: By:  

/s/ Mel G. Brekhus

  Mel G. Brekhus, Grantee

 

3